Citation Nr: 0313465	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  92-05 928	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a total left knee replacement.

2.  Entitlement to a rating in excess of 10 percent for 
hallux valgus deformity of the left foot.


REPRESENTATION

Appellant represented by:	Richard A. Rhea, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran served on active duty from June 1947 to December 
1949 and from September 1950 to July 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
RO which denied the claim of service connection for hallux 
valgus and residuals of a left bunionectomy.  The appeal also 
arises from a February 1998 RO decision which denied 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
left knee disorder.

In a September 2000 decision, the Board granted service 
connection for hallux valgus of the left foot.  The RO, in 
February 2002, assigned a 10 percent rating for hallux valgus 
deformity of the left foot.  The veteran appealed for a 
higher rating.

The veteran had a Video Conference Board hearing before the 
undersigned Veterans Law Judge.


REMAND

On a VA Form 9 received in July 2002 and on one received in 
March 2003, the veteran stated that he wanted a Travel Board 
hearing.  The RO must therefore schedule a Travel Board 
hearing for the veteran.  38 U.S.C.A. § 7107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2002).  Accordingly, the case is remanded for the following 
action:

The RO should schedule a personal hearing 
for the veteran before a member of the 
Board of Veterans' Appeals at the local 
VA Regional Office.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this appeal.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




